Mr. Presiding Justice Horton delivered the opinion of the court. In Voight v. Kersten, 164 Ill. 314, the Supreme Court adopt as the opinion of that court the opinion prepared by Mr. Justice Shepard in that case, found in 61 Ill. App. 42. The writer has examined the abstract of record in that case, . now on file in this court, and finds that the facts in that case and in the case at bar are in substance the same. The case at bar is in principle and in the material facts on all fours with the Voight case. It is therefore unnecessary to here enter into any discussion of the questions of law or fact in this case. We need only refer to the opinion in the Voight case as expressing our opinion in this case. The judgment of the Superior Court of Cook County is affirmed.